      Case 3:20-cr-00703-GPC Document 45 Filed 11/10/20 PageID.107 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 20-CR-0703-GPC
12                                    Plaintiff,
                                                       ORDER SHORTENING TIME
13   v.
14   FELIX LEONARDO RAMIREZ,
15                                  Defendant.
16
17         Upon the motion of the Government, and good cause appearing therefrom, IT IS
18   HEREBY ORDERED that the United States’ Sentencing Summary Chart (Dkt. 42) in
19   this matter may be filed on November 10, 2020, instead of November 6, 2020.
20         IT IS SO ORDERED.
21
22   Dated: November 10, 2020
23
24
25
26
27
                                                   1
28                                                                                20-CR-0703-GPC
